Citation Nr: 0715911	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1965 to March 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his Information in Support of Claim for Service Connection 
for PTSD form, the veteran indicated that he served on the 
LBH-8, USS Valley Forge, and was assigned to the ship's 
detail on the fight deck and graves registration, which 
involved moving dead bodies from helicopters to the fan tail 
morgue.  He further expressed that he worked in graves 
registration from June 1967 to December 1967.

The veteran's service medical records indicate an in-service 
specialty of fireman, and are negative for any indication of 
any graves registration duty.  However, the veteran's service 
records do indicate that he served on the LBH-8, USS Valley 
Forge during the period of June 1967 to December 1967.  
Furthermore, the Board notes that even where a veteran is 
unable to produce records showing personal involvement in or 
personal presence at a stressor event, a veteran's unit 
records can provide credible supporting evidence of a 
veteran's claimed in-service stressor.  See Pentecost v. 
Principi, 16 Vet. App. 124, 128-129 (2002).

VA has a duty under the Veterans Claims Assistant Act (VCAA) 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002).  
Therefore, VA must request that the U.S. Army and Joint 
Service Records Research Center (JSRRC) attempt to verify the 
veteran's alleged stressor event of graves registration on 
the USS Valley Forge LBH-8 during the period of June 1967 to 
December 1967.

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.	Request that the veteran identify 
within a two-month period (for example 
October 1, 1967, to November 30, 1967) 
the time period during which he 
performed graves registration duties. 
Advise the veteran that this 
information is necessary to obtain 
supportive evidence of his reported in-
service graves registration activities.

3.	Request that the JSRRC conduct a search 
in all of the available and appropriate 
sources, and provide any information 
which might corroborate the veteran's 
alleged stressor event.  Specify that 
the search is to cover the two-month 
period specified by the veteran in 
response to the request in the second 
action paragraph.  All relevant 
information provided by the veteran 
regarding places, units of assignment, 
or other circumstances relevant to 
verifying his claimed stressor should 
be provided to JSRRC.  Any information 
obtained should be associated with the 
claims file.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



